 
 
I 
108th CONGRESS 2d Session 
H. R. 4758 
IN THE HOUSE OF REPRESENTATIVES 
 
July 6, 2004 
Mr. Wexler introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the National Voter Registration Act of 1993 to prohibit States from removing individuals from the official list of eligible voters for Federal elections in the State by reason of criminal conviction unless the removal is carried out in accordance with standards providing notice and an opportunity for an appeal, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Fair and Open Voting Standards Act of 2004.  
2.Standards For Removal of Individuals From Official List of Eligible Voters by Reason of Criminal Conviction 
(a)In GeneralSection 8 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6) is amended— 
(1)by redesignating subsection (j) as subsection (k); and 
(2)by inserting after subsection (i) the following new subsection: 
 
(j)Standards For Removal of Individuals From List of Eligible Voters by Reason of Criminal Conviction 
(1)Prohibiting removal not in compliance with standardsA State may not remove a registrant from the official list of eligible voters for an election for Federal office by reason of criminal conviction unless the State certifies to the Election Assistance Commission that the State has in effect procedures for such removal which meet the requirements of this subsection and any other requirements applicable under this section. 
(2)Minimum notice prior to removal 
(A)In generalIn addition to any other requirements applicable under this section, a State may not remove a registrant from the official list of eligible voters for an election for Federal office by reason of criminal conviction unless the State provides the registrant with a notice of removal meeting the requirements of subparagraph (B)— 
(i)not later than 60 days before the date of the election; and 
(ii)not later than 90 days before the date of removal. 
(B)Requirements for noticeThe notice required under this subparagraph shall be sent by forwardable mail, and shall include the following: 
(i)A statement that the State intends to remove the registrant from the official list of eligible voters for elections for Federal office. 
(ii)A description of the reasons for removal, including sufficient identifying information on the criminal conviction alleged to be the basis for removal to enable the registrant to determine whether the registrant was convicted of the offense cited in the notice. 
(iii)A statement that the registrant may appeal the removal in accordance with the procedures established under paragraph (3). 
(iv)A postage pre-paid and pre-addressed envelope and a clear list of contact information for the appropriate state election official that includes a mailing address, telephone number, and fax number. 
(3)Availability of appeal 
(A)In generalA State shall establish administrative procedures meeting the requirements of this paragraph under which a registrant who receives a notice of removal under paragraph (2) may file a written appeal to an appropriate State election official to withdraw the notice and retain the registrant on the official list of eligible voters. 
(B)DeadlineA State may establish a deadline for the filing of an appeal under this paragraph, except that the deadline may not occur earlier than the expiration of the 30-day period which begins on the date a registrant receives the notice of removal under paragraph (2). 
(C)ContentsA registrant filing an appeal may include in the appeal such information and evidence as the registrant considers appropriate to show that the registrant is not subject to removal from the list under State law, including information and evidence showing that the registrant was not convicted of the criminal offense cited in the notice. 
(D)Response by StateNot later than 10 days after a registrant files an appeal, the State shall review the information and evidence included and accept or reject the appeal, and shall notify the registrant in writing of its decision. 
(E)No removal permitted while appeal is pendingIf a registrant files an appeal under subparagraph (A), the State may not remove a registrant from the official list of eligible voters until a final decision is reached on the appeal.. 
(b)Conforming AmendmentSection 8(a)(3)(B) of such Act (42 U.S.C. 1973gg–6(a)(3)(B)) is amended by striking State law, and inserting State law and consistent with the requirements of subsection (j),. 
(c)Effective DateThe amendments made by this Act shall apply with respect to the regularly scheduled general election for Federal office held in November 2004 and any succeeding Federal election. 
 
